Exhibit 10.1
 
J.P. MORGAN SECURITIES INC.
JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, New York 10017
 
 
UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, Connecticut 06901
 
UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, New York 10010

 
June 9, 2008
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL 33414
 
Attention:  Mr. Thomas P. McCaffrey
 


 
$1,550,000,000 Senior Secured Credit Facilities
Commitment Letter
 
Ladies and Gentlemen:
 
You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), UBS Loan Finance LLC
(“UBS”), Credit Suisse, Cayman Islands Branch (“CS” and, together with JPMCB and
UBS, each an “Initial Lender” and, collectively the “Initial Lenders”), J.P.
Morgan Securities Inc. (“JPMorgan”), UBS Securities LLC (“UBSS”) and Credit
Suisse Securities (USA) LLC (“CSS” and, together with JPMorgan and UBSS, the
“Joint Lead Arrangers”) (the Initial Lenders and the Joint Lead Arrangers being
collectively referred to herein as the “Commitment Parties” and each a
“Commitment Party”) that BE Aerospace, Inc., a Delaware corporation (the
“Borrower” or “you”), intends to consummate the Transactions (such term and each
other capitalized term used but not defined herein having the meanings assigned
to them in the Term Sheet (as defined below)).
 
In connection with the Transactions, JPMCB is pleased to advise you of its
commitment to provide up to $516,666,666.67 of the Facilities, UBS is pleased to
advise you of its commitment to provide up to $516,666,666.67 of the Facilities
and CS is pleased to advise you of its commitment to provide up to
$516,666,666.66 of the Facilities, each on a several but not joint basis, each
pro rata among the tranches of the Facilities and each upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter and
in the Summary of Principal Terms and Conditions attached hereto as Exhibit A
(the “Term Sheet”).
 
You hereby appoint JPMorgan, UBSS and CSS to act, and JPMorgan, UBSS and CSS
each hereby agree to act as joint lead arrangers and joint bookrunners for the
Facilities on the terms and subject to the conditions set forth or referred to
in this Commitment Letter and in the Term Sheet.  You also hereby appoint JPMCB
to act, and JPMCB hereby agrees to act, as sole and exclusive administrative and
collateral agent for the Facilities on the terms and subject to the conditions
set forth or referred to in this Commitment Letter and in the Term Sheet.  It is
understood and agreed that (a) no additional agents, co-agents, arrangers,
co-arrangers, managers or co-managers will be appointed and no other titles will
be awarded in connection with the Facilities unless you and we so agree and
(b) no compensation (other than as expressly contemplated by the Term Sheet, the
Fee Letter referred to below or the Administrative Agency Fee Letter referred to
below) will be paid in connection with the Facilities unless you and we so agree
(it being understood that JPMorgan shall appear on the “left” on all materials
relating to the Facilities).
 

--------------------------------------------------------------------------------


 
The Joint Lead Arrangers reserve the right, prior to or after the execution of
definitive documentation for the Facilities, in consultation with you, to
syndicate all or a portion of their respective commitments hereunder to one or
more financial institutions that will become parties to such definitive
documentation pursuant to syndications to be managed by the Joint Lead Arrangers
(the financial institutions becoming parties to such definitive documentation
being collectively referred to as the “Lenders”); provided that, notwithstanding
each Joint Lead Arranger’s right to syndicate the Facilities and receive
commitments with respect thereto, it is understood that any syndication of, or
receipt of commitments in respect of, all or any portion of any Joint Lead
Arranger’s commitments hereunder prior to the initial funding under the
Facilities shall not be a condition to such Joint Lead Arranger’s commitments
nor reduce such Joint Lead Arranger’s commitments hereunder with respect to any
of the Facilities; provided, however, that the foregoing proviso shall not
constitute a waiver of any other condition set forth in this Commitment Letter
or the Term Sheet which shall impact the ability of the Joint Lead Arrangers to
syndicate the Facilities, including clauses (b), (f) and (g) of the eleventh
paragraph of this letter.  You understand that each of the Facilities will be
separately syndicated.  The Joint Lead Arrangers may decide to commence
syndication efforts promptly, and you agree actively to assist the Joint Lead
Arrangers in completing timely and orderly syndications satisfactory to the
Joint Lead Arrangers.  Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from the existing lending and investment banking relationships of the Borrower,
(b) direct contact during the syndication between your senior management,
representatives and advisors, on the one hand, and the proposed Lenders, on the
other hand, (c) your assistance (including the use of commercially reasonable
efforts to cause your affiliates and advisors to assist) in the preparation of
materials to be used in connection with the syndication (collectively with the
Term Sheet, the “Information Materials”) and (d) the hosting, with the Joint
Lead Arrangers, of one or more meetings of prospective Lenders.  Notwithstanding
anything to the contrary herein, the Borrower shall have no obligation to
provide any information with respect to the Acquired Business other than the
information set forth on Schedule 5.19(c) to the Purchase Agreement.
 
You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders.  If requested, you also will assist us in preparing an
additional version of the Information Materials (the “Public-Side Version”) to
be used by prospective Lenders’ public-side employees and representatives
(“Public-Siders”) who do not wish to receive material non-public information
(within the meaning of United States federal securities laws) with respect to
the Borrower, its affiliates and any of their respective securities (“MNPI”) and
who may be engaged in investment and other market related activities with
respect to the Borrower’s or its affiliates’ securities or loans.  Before
distribution of any Information Materials, you agree to execute and deliver to
us (i) a letter in which you authorize distribution of the Information Materials
to a prospective Lender’s employees willing to receive MNPI (“Private-Siders”)
and (ii) a separate letter in which you authorize distribution of the
Public-Side Version to Public-Siders and represent that no MNPI is contained
therein  You also acknowledge that the Joint Lead Arrangers’ Public-Siders
consisting of publishing debt analysts may participate in any meetings or
telephone conference calls held pursuant to clause (d) of the immediately
previous paragraph; provided that such analysts shall not publish any
information obtained from such meetings or calls (i) until the syndication of
the Facilities has been completed upon the making of allocations by the Joint
Lead Arrangers and the Joint Lead Arrangers freeing the Facilities to trade or
(ii) in violation of any confidentiality agreement between you and the
Commitment Parties.
 
2

--------------------------------------------------------------------------------


 
The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises the Joint Lead
Arrangers in writing (including by email) within a reasonable time prior to
their intended distribution that such materials should only be distributed to
Private-Siders:  (a) administrative materials prepared by the Joint Lead
Arrangers for prospective Lenders (such as a lender meeting invitation, bank
allocation, if any, and funding and closing memoranda), (b) notification of
changes in the Facilities’ terms and (c) other materials intended for
prospective Lenders after the initial distribution of Information Materials.  If
you advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with you.
 
The Borrower hereby authorizes the Joint Lead Arrangers to distribute drafts of
definitive documentation with respect to the Facilities to Private-Siders and
Public-Siders.
 
It is understood and agreed that the Joint Lead Arrangers will, after
consultation with you, manage all aspects of the syndication, including
determination of when the Joint Lead Arrangers will approach potential Lenders
and the time of acceptance of the Lenders’ commitments, any naming rights and
the final allocations of the commitments among the Lenders.  It is also
understood and agreed that the amount and distribution of fees among the Lenders
will be at the Joint Lead Arrangers’ discretion.  To assist the Joint Lead
Arrangers in their syndication efforts, you agree promptly to prepare and
provide to the Commitment Parties all information with respect to the Borrower
and its subsidiaries, the Acquired Business, the Transactions and the other
transactions contemplated hereby, including a business plan in form and
substance satisfactory to the Joint Lead Arrangers and all other financial
information and projections (the “Projections”), as the Commitment Parties may
reasonably request in connection with the structuring, arrangement and
syndication of the Facilities; provided, that with respect to information
relating to the Acquired Business, your obligation to provide such information
shall be limited to providing the information specified on Schedule 5.19(c) to
the Purchase Agreement.
 
You hereby represent and covenant that (a) all information other than the
Projections (the “Information”) that has been or will be made available to the
Commitment Parties by or on behalf of the Borrower, its subsidiaries, or any of
your representatives or affiliates, including information as it relates to the
Acquired Business, is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to the Commitment Parties by or on behalf of
the Borrower or its subsidiaries, or any of your representatives or affiliates,
have been and will be prepared in good faith based upon assumptions that are
reasonable at the time made and at the time the related Projections are made
available to the Commitment Parties.  You agree that if at any time from and
including the date hereof until the closing of the Facilities, the condition in
the preceding sentence would not be satisfied if the Information and Projections
were being furnished at such time, then you will promptly supplement the
Information and the Projections so that such condition would be satisfied under
those circumstances.  In arranging the Facilities, including the syndications of
the Facilities, the Commitment Parties will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent verification thereof.
 
As consideration for the Initial Lenders’ commitments hereunder and the Joint
Lead Arrangers’ agreement to structure, arrange and syndicate the Facilities and
to provide advisory services in connection therewith, you agree to pay to the
Initial Lenders the fees as set forth in the Term Sheet, in the Fee Letter dated
the date hereof and delivered herewith with respect to the Facilities (the “Fee
Letter”) and in the Administrative Agency Fee Letter dated the date hereof and
delivered herewith with respect to the Facilities (the “Administrative Agency
Fee Letter”).  Once paid, such fees shall not be refundable under any
circumstances.
 
3

--------------------------------------------------------------------------------


 
The commitments hereunder and the Joint Lead Arrangers’ agreement to perform the
services described herein are subject to (a) each of the Commitment Parties not
having discovered or otherwise becoming aware of information not previously
disclosed to it that is materially and adversely inconsistent with information
previously provided to the Commitment Parties prior to the date hereof (when
taken in conjunction with all other information previously provided to the
Commitment Parties) with respect to each of (x) of the Borrower and its
subsidiaries, taken as a whole, and (y) the Acquired Business, so long as, in
each case, in the Joint Lead Arrangers’ reasonable determination such discovery
or awareness negatively impacts the Joint Lead Arrangers’ ability to syndicate
the Facilities on the terms provided for in the Commitment Letter, the Term
Sheet and the Fee Letter (including the ability to Syndicate the Facilities at
the designated pricing levels and with the other economic and financial terms
set forth herein and therein), (b) there not having occurred (i) any change,
effect or circumstance that, individually or in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, results of operations or financial condition of the
Business (as defined in the Purchase Agreement); provided, however, that
changes, effects or circumstances, alone or in combination, that arise out of or
result from (w) changes in economic conditions, financial or securities markets
in general, or the industries and markets (including with respect to commodity
prices) in which the Business is operated, provided such change does not
disproportionately effect the Business, (x) the execution and performance of the
Purchase Agreement and the announcement of the Purchase Agreement and the
transactions contemplated thereby (other than as set forth in Section 3.4 or
Section 5.1 of the Purchase Agreement), (y) acts of God, calamities, national or
international political or social conditions, including the engagement by the
United States in hostilities, whether commenced before or after the date hereof,
or the occurrence of any military attack or terrorist act upon the United
States, provided such act, calamity or condition does not disproportionately
effect the Business or (z) any actions taken, or failures to take action, or
such other changes or events, in each case, to which the Borrower has consented
shall not be considered in determining whether such a material adverse effect
has occurred, or (ii) any material adverse change in or material adverse effect
on the ability of Seller to perform its obligations under the Purchase Agreement
or to consummate the transactions contemplated thereby, (c) the Initial Lenders’
satisfaction that, prior to and during the syndication of the Facilities, there
shall be no competing offering, placement or arrangement of debt securities or
commercial bank or other credit facilities of the Borrower or its subsidiaries
being offered, placed or arranged (other than a notes offering in an amount and
with a structure as you and the Commitment Parties shall agree), (d) the
negotiation, execution and delivery on or before October 31, 2008 of definitive
documentation with respect to the Facilities satisfactory to the Initial Lenders
and their counsel, (e) corporate family/corporate credit ratings shall have been
received, and ratings shall have been assigned to the Facilities, from each of
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), and
Moody’s Investors Service Inc. (“Moody’s”) not less than 15 business days prior
to the Closing Date, (f) the Initial Lenders’ having been afforded no less than
20 consecutive business days after the completion of the Information Materials
to syndicate the Facilities, provided, that such 20 consecutive business days
shall not include any period that includes any of the period from August 16,
2008 through and including September 1, 2008, and (g) the other conditions set
forth in the Term Sheet and the annexes and schedules thereto.  Those matters
that are not covered by or made clear under the provisions hereof and of the
Term Sheet are subject to the approval and agreement of the Commitment Parties
and you.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding anything in this Commitment Letter, the Term Sheet (including
the exhibits and schedules thereto), the Fee Letter, the definitive
documentation for the Facilities or any other letter agreement or other
undertaking concerning the financing of the Transaction to the contrary, (i) the
only representations relating to the Borrower and/or the Acquired Business, as
the case may be, the accuracy of which shall be a condition to availability of
the Facilities on the Closing Date shall be (A) the representations with respect
to the Acquired Business made by the Seller in the Purchase Agreement (the
accuracy of which will be certified by the Seller on the Closing Date) and (B)
the representations with respect to the Borrower made by the Borrower (I) in the
definitive documentation for the Facilities (other than the material adverse
change representation as set forth in the Term Sheet) and (II) in the Purchase
Agreement, and (ii) the terms of the definitive documentation for the Facilities
shall be in a form such that they do not impair availability of the Facilities
on the Closing Date if the conditions set forth or referred to herein and in the
Term Sheet (including in Schedule I thereto) are satisfied (it being understood
that to the extent (x) any security interest or other lien in collateral
comprised of real estate or (y) an effective account control agreement in the
case of any item of collateral in which perfection of a security interest or
other lien by means of control requires an agreement with a person other than a
Commitment Party or the Borrower or the Acquired Business (such collateral being
herein referred to as “Control Collateral”), in each case is not provided on the
Closing Date after the Borrower’s good faith use of commercially reasonable
efforts to do so, the perfection of the Collateral Agent's security interest or
other Lien in such real estate or Control Collateral shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date
but shall be required as soon as practicable after the Closing Date pursuant to
arrangements and timing reasonably satisfactory to the Collateral
Agent).  Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation for the Facilities or any other letter agreement or
other undertaking concerning the Facilities contemplated herein to the contrary,
the only conditions to the availability of the Facilities on the Closing Date
are set forth or referred to (x) in this and the immediately preceding
paragraph, (y) in the Term Sheet opposite the captions “Conditions to Initial
Borrowings” and “Conditions to Each Borrowing” and (z) in Schedule I to the Term
Sheet.
 
By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless each of the Commitment Parties, their respective affiliates and their
respective officers, directors, employees, affiliates, agents and controlling
persons from and against any and all losses, claims, damages, liabilities and
expenses, joint or several, to which any such persons may become subject arising
out of or in connection with this Commitment Letter, the Fee Letter, the
Administrative Agency Fee Letter, the Term Sheet, the Transactions and the other
transactions contemplated hereby, the Facilities, the use of the proceeds
thereof or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any of such
indemnified parties is a party thereto, and to reimburse each of such
indemnified parties upon demand for any reasonable legal or other expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified party,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found in a final nonappealable judgment of a court to have resulted
from the willful misconduct or gross negligence of such indemnified party, and
(b) to reimburse the Commitment Parties from time to time, for all reasonable
out-of-pocket expenses (including but not limited to expenses of the Commitment
Parties’ due diligence investigation, consultants’ fees, syndication expenses,
travel expenses and reasonable fees, disbursements and other charges of counsel)
incurred in connection with the Facilities and the preparation of this
Commitment Letter, the Term Sheet, the Fee Letter, the Administrative Agency Fee
Letter, the definitive documentation for the Facilities and any security
arrangements in connection therewith or the administration, amendment or waiver
thereof, in each case whether or not the Closing Date occurs or any Bank
Documentation is executed and delivered or any extensions of credit are made
under any portion of the Facilities.  Notwithstanding any other provision of
this Commitment Letter, no indemnified person shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission systems
or for any special, indirect, consequential or punitive damages in connection
with its activities related to the Facilities.
 
5

--------------------------------------------------------------------------------


 
You acknowledge that we and our respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  None of
the Commitment Parties or any of their respective affiliates will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its other relationships with you in
connection with the performance by the Commitment Parties or any of their
respective affiliates of services for other companies, and none of the
Commitment Parties or any of their respective affiliates will furnish any such
information to other companies.  You also acknowledge that none of the
Commitment Parties or any of their respective affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to the Borrower or its respective subsidiaries, confidential
information obtained by the Commitment Parties or any of their respective
affiliates from other companies.
 
This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Commitment Parties, and any
purported assignment without such consent shall be null and void.  This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of the Commitment Parties and
you.  This Commitment Letter may be executed in any number of counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter.  This Commitment Letter (including the exhibits hereto), the Fee Letter
and the Administrative Agency Fee Letter are the only agreements that have been
entered into among us with respect to the Facilities and set forth the entire
understanding of the parties with respect thereto.  This Commitment Letter is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto.  This Commitment Letter shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflicts of law principles thereof.  The Commitment Parties may
perform the duties and activities described hereunder through any of their
respective affiliates and the provisions of the second preceding paragraph shall
apply with equal force and effect to any of such affiliates so performing any
such duties or activities.
 
Each party hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of any state or Federal court sitting in the City of New York over
any suit, action or proceeding arising out of or relating to the Transactions or
the other transactions contemplated hereby, this Commitment Letter, the Term
Sheet, the Administrative Agency Fee Letter or the Fee Letter or the performance
of services hereunder or thereunder.  You hereby agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process for any suit, action or proceeding brought in
any such court.  You will promptly appoint an authorized agent (the “Authorized
Agent”), upon whom process may be served in any suit, action or proceeding
arising out of or relating to the Transactions, this Commitment Letter, the Term
Sheet, the Administrative Agency Fee Letter or the Fee Letter or the performance
of services hereunder or thereunder which may be instituted in any such
court.  You agree to take any and all action, including the filing of any and
all documents, that may be necessary to establish and continue such appointment
in full force and effect as aforesaid.  Service of process upon the Authorized
Agent shall be deemed, in every respect, effective service of process upon
you.  Each party hereto irrevocably and unconditionally waives any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
any inconvenient forum.  Each party hereto agrees that a final judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and binding upon it and may be enforced in any other courts to whose
jurisdiction it is or may be subject, by suit upon judgment.  You and the
Commitment Parties irrevocably agree to waive trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of the Transactions, this Commitment Letter, the Term Sheet,
the Administrative Agency Fee Letter or the Fee Letter or the performance of
services hereunder or thereunder.
 
6

--------------------------------------------------------------------------------


 
You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheet, the Administrative Agency Fee Letter, the Fee Letter,
the contents of any of the foregoing or the activities of the Commitment Parties
pursuant hereto or thereto to any person without the prior approval of the
Commitment Parties, except that you may disclose (a) this Commitment Letter, the
Term Sheet, the Fee Letter and the contents hereof and thereof (i) to your
officers, employees, attorneys, accountants and advisors directly involved in
the consideration of this matter on a confidential and need-to-know basis and
(ii) as required by applicable law or compulsory legal process (in which case
you agree to inform us promptly thereof) and (b) this Commitment Letter, the
Term Sheet and the contents hereof and thereof (but not the Fee Letter (other
than upon request by the Seller, to the Seller as redacted in a mutually agreed
fashion), the Administrative Agency Fee Letter or the contents thereof) to the
Seller and its officers, directors, employees, attorneys, accountants and
advisors, in each case in connection with the Transactions and on a confidential
and need-to-know basis after this Commitment Letter has been accepted by
you.  Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, such party's U.S. federal
income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby relating to such party and all materials of any
kind (including opinions or other tax analyses) that are provided to it relating
to such tax treatment and tax structure.  However, no such party shall disclose
any information relating to such tax treatment or tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.
 
We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies the Borrower and the Acquired Business, which
information includes the name, address and tax identification number and other
information regarding them that will allow us or such Lender to identify them in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective as to us and the Lenders.
 
Please indicate your acceptance of the terms hereof and of the Fee Letter and
the Administrative Agency Fee Letter by signing in the appropriate space below
and in the Fee Letter and the Administrative Agency Fee Letter and returning to
the Initial Lenders the enclosed duplicate originals (or facsimiles or .pdfs) of
this Commitment Letter, the Administrative Agency Fee Letter and the Fee Letter
not later than 5:00 p.m., New York City time, on June 9, 2008.  The commitments
hereunder will expire at such time in the event that the Initial Lenders have
not received such executed duplicate originals (or facsimiles) in accordance
with the immediately preceding sentence.  In the event that the initial
borrowing under the Facilities does not occur on or before October 31, 2008,
then this Commitment Letter and the commitments hereunder shall automatically
terminate unless the Commitment Parties shall, in their discretion, agree to an
extension.  The compensation, reimbursement, indemnification, jurisdiction and
confidentiality provisions contained herein, in the Administrative Agency Fee
Letter and in the Fee Letter shall remain in full force and effect regardless of
whether definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder.
 
[This space left intentionally blank]
 
7

--------------------------------------------------------------------------------


 
We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
 
 

 
Very truly yours,
     
JPMORGAN CHASE BANK, N.A.,
      By 
/s/ Matthew H. Massie
 
Name: Matthew H. Massie
 
Title:  Managing Director
     
J.P. MORGAN SECURITIES INC.,
      By 
/s/ Gerry Murray
 
Name: Gerry Murray
 
Title:  Managing Director
     
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
      By 
/s/ Karl Studer
 
Name: Karl Studer
 
Title:  Director
      By 
/s/ Markus Frenzen
 
Name: Markus Frenzen
 
Title:  Assistant Vice President
     
CREDIT SUISSE SECURITIES (USA) LLC,
      By 
/s/ Christopher G. Cunningham
 
Name: Christopher G. Cunningham
 
Title:  Managing Director

 
 
 
8

--------------------------------------------------------------------------------


 
 

 
UBS LOAN FINANCE LLC,
      By 
/s/ James Boland
 
Name: James Boland
 
Title: Managing Director
      By 
/s/ Warren Jervey
 
Name: Warren Jervey
 
Title: Executive Director and Counsel
Region Americas Legal
     
UBS SECURITIES LLC,
      By 
/s/ James Boland
 
Name: James Boland
 
Title: Managing Director
      By 
/s/ Warren Jervey
 
Name: Warren Jervey
 
Title: Executive Director and Counsel
Region Americas Legal

 
 
9

--------------------------------------------------------------------------------


 
Accepted and agreed to as of the date first above written:
 
 
BE AEROSPACE, INC.,
 
By /s/ Thomas P. McCaffrey______________
Name: Thomas P. McCaffrey
Title:   Senior Vice President and Chief Financial Officer
10

--------------------------------------------------------------------------------


EXHIBIT A
 
 
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
$1,550,000,000 Senior Secured Credit Facilities
 
 
Borrower:
BE Aerospace, Inc. (“Borrower”).
 
 
Joint Lead Arrangers and Joint
Bookrunners:
J.P. Morgan Securities Inc. (“JPMorgan”), UBS Securities LLC (“UBSS”) and Credit
Suisse Securities (USA) LLC (“CSS”).
   
Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, N.A. (“JPMCB”), UBS Loan Finance LLC (“UBS”) and Credit
Suisse, Cayman Islands Branch (“CS”), arranged by the Joint Lead Arrangers
(collectively, the “Lenders”).
 
 
Administrative Agent,
Collateral Agent
and Issuing Bank:
JPMCB (the “Administrative Agent” and the “Collateral Agent”).
   
Issuing Bank:
JPMCB and any additional financial institution acceptable to the Borrower and
JPMCB.
   
Swingline Lender:
JPMCB.
   
Type and Amount of Facilities:
Revolving Credit Facility
     
A revolving credit facility (the “Revolving Credit Facility”) in an aggregate
principal amount of $350.0 million.
     
Term Loan Facility
     
A term loan facility (the “Term Loan Facility”) in an aggregate principal amount
of $1,200.0 million.
     
Incremental Facilities
     
The Term Loan Facility will permit the Borrower to add one or more incremental
term loan facilities to the Term Loan Facility (each, an “Incremental
Facility”); provided that (i) no Lender will be required to participate in any
such Incremental Facility, (ii) no event of default or default exists or would
exist after giving effect thereto, (iii) all financial covenants would be
satisfied on a pro forma basis on the date of incurrence and for the most recent
determination period, on a pro forma basis the ratio, of (A) consolidated senior
secured indebtedness as of the end of such period to (B) consolidated EBITDA for
such period shall not exceed 2.75 to 1.00 (subject to step-downs to be agreed)
on such date and for such period,

 
 

--------------------------------------------------------------------------------


2
 
 

  (iv) the maturity date of any such Incremental Facility shall be no earlier
than the maturity date of the Term Loan Facility and the amortization schedule
thereof shall not require cumulative amortization at any time to be greater than
that applicable to the remaining Term Loan Facility at the closing of such
Incremental Facility, (v) the interest rates applicable to any Incremental
Facility shall be determined by the Borrower and the lenders thereunder, (vi)
any Incremental Facility shall be on terms and pursuant to documentation
otherwise consistent with the Term Loan Facility and (vii) if the initial yield
on such Incremental Facility exceeds by more than zero basis points the Interest
Margin then in effect under the Term Loan Facility (the amount of such excess
above zero basis points being referred to as the “Yield Differential”), then the
Interest Margins then in effect under the Term Loan Facility shall automatically
be increased by such Yield Differential, effective upon the extension of the
loans under the Incremental Facility.  For purposes of the foregoing sentence,
the initial yield on any Incremental Facility shall be determined by the
Administrative Agent to be equal to the sum of (x) the applicable margin for
loans under the Incremental Facility that bear interest based on the LIBOR rate
and (y) if the Incremental Facility is originally advanced at a discount or the
Lenders making the same receive a fee directly or indirectly from any Company
for doing so (the amount of such discount or fee, expressed as a percentage of
the Incremental Facility, being referred to herein as “OID”), the amount of such
OID divided by the lesser of (A) the average life to maturity of the Incremental
Facility and (B) four).       
The Revolving Credit Facility and the Term Loan Facility are herein referred to
collectively as the “Facilities”.
   
Acquisition
The Borrower proposes to acquire (the “Acquisition”) certain assets and certain
foreign subsidiaries of the consumable solutions division (the “Acquired
Business”) currently owned by Honeywell International, Inc. (the “Seller”).  The
Acquisition will be effected pursuant to an asset purchase agreement (the
“Purchase Agreement”) among the Borrower and the Seller.
   
Purpose:
Proceeds of the Term Loan Facilities will be used by the Borrower and its
subsidiaries: (i) to finance the Acquisition, (ii) to pay fees and expenses
related to the Acquisition and (iii) to refinance existing debt of the Borrower
and its subsidiaries (including the extinguishment of all remaining amounts owed
under the Borrower’s Amended and Restated Credit Agreement dated as of August
24, 2006) (collectively, the “Transactions”).  Proceeds of the Revolving Credit
Facility shall be used to finance working capital needs and for general
corporate purposes of the Borrower and its subsidiaries.

 

--------------------------------------------------------------------------------


3
 
 

   
Closing Date:
The date of the closing of the Acquisition, but no later than October 31, 2008.
   
Maturity Dates:
Term Loan Facility: Six years from the Closing Date (the “Term Loan Facility
Maturity Date”).
     
Revolving Credit Facility: Five years from the Closing Date (the “Revolving
Credit Facility Maturity Date”).
   
Availability:
Term Loan Facility: The Term Loan Facility (other than the Incremental Facility)
will be available in a single drawing on the Closing Date.
     
Revolving Credit Facility: The Revolving Credit Facility will be available on
and after the Closing Date on a fully revolving basis to but excluding the
Revolving Credit Facility Maturity Date; provided that (i) the Borrower may
borrow under the Revolving Credit Facility on the Closing Date in order to fund
any amount of OID on the Closing Date and (ii) an additional portion of the
Revolving Credit Facility to be agreed will be available on the Closing Date.
   
Letters of Credit:
Up to an amount to be agreed of the Revolving Credit Facility will be available
for letters of credit, on terms and conditions customary for similar credit
facilities to be set forth in the Bank Documentation.  Each letter of credit
shall expire not later than the earlier of (i) 12 months after its date of
issuance and (ii) the fifth day prior to the Maturity Date of the Revolving
Credit Facility.
     
Drawings under any letter of credit shall be reimbursed by the Borrower on or
before the next business day.  To the extent that the Borrower does not
reimburse the Issuing Bank on or before the next business day, the Lenders under
the Revolving Credit Facility shall be irrevocably obligated to reimburse the
Issuing Bank pro rata based upon their respective Revolving Credit Facility
commitments.
     
The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.
   
Swingline Facility:
Up to $15.0 million of the Revolving Credit Facility will be available for
swingline borrowings, on terms and conditions customary for similar credit
facilities to be set forth in the Bank Documentation.
     
Except for purposes of calculating the commitment fee described below, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis.

 

--------------------------------------------------------------------------------


4
 
 

   
Amortization:
Term Loan Facility: The Term Loan Facility will amortize in equal quarterly
installments in annual amounts equal to 1.0% of the outstanding principal amount
of the Term Loan Facility, with the balance payable on the Term Loan Facility
Maturity Date.
     
Revolving Credit Facility: None.
   
Interest:
At the Borrower’s option, loans will bear interest based on the ABR or LIBOR, as
described below (except that all swingline borrowings will accrue interest based
on the ABR):
     
A.  ABR Option
     
Interest will be at the ABR plus the applicable Interest Margin, calculated on
the basis of the actual number of days elapsed in a year of 365 days and payable
quarterly in arrears.  The ABR is defined as the higher of the Federal Funds
Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of 1% and
the prime commercial lending rate of JPMCB.  With respect to the interest rate
per annum applicable to advances under the Facilities, ABR shall be subject to a
floor of 4.25%.
     
ABR borrowings (other than swingline borrowings) will be available on same-day’s
notice (if received prior to 11 A.M.  New York Time) and will be in minimum
amounts to be agreed upon.
     
B.  LIBOR Option
     
Interest will be determined for periods to be selected by Borrower (“Interest
Periods”) of one, two, three or six months (or such shorter or longer period as
the Lenders may reasonably agree) and will be at an annual rate equal to the
London Interbank Offered Rate (“LIBOR”) for the corresponding deposits of U.S.
dollars, plus the applicable Interest Margin.  LIBOR will be determined by the
Administrative Agent at the start of each Interest Period and will be fixed
through such period.  Interest will be paid at the end of each Interest Period
or, in the case of Interest Periods longer than three months, quarterly, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days.  LIBOR will be adjusted for maximum statutory reserve requirements
(if any). With respect to the interest rate per annum applicable to advances
under the Facilities, LIBOR shall be subject to a floor of 3.25%.
     
LIBOR borrowings will require three business days’ prior notice and will be in
minimum amounts to be agreed upon.

 

--------------------------------------------------------------------------------


5
 
 

   
Default Interest and Fees:
During the continuance of an event of default, interest will accrue (i) in the
case of principal, interest or premium (if any) on any loan at a rate of 2.0%
per annum plus the rate otherwise applicable to such loan and (ii) in the case
of any other amount, at a rate of 2.0% per annum plus the non-default interest
rate then applicable to ABR loans under the Revolving Credit Facility.  Default
interest shall be payable on demand.
   
Interest Margins:
The applicable Interest Margin for the Revolving Credit Facility  will be 2.25%
for ABR loans and 3.25% for LIBOR loans; the applicable Interest Margin for the
Term Loan Facility will be 2.25% for ABR loans and 3.25% for LIBOR loans;
provided that after the date on which Borrower shall have delivered financial
statements for the fiscal quarter ending at least three months after the Closing
Date, the Interest Margin for the Revolving Credit Facility will be determined
pursuant to a grid to be agreed based on the Borrower’s leverage ratio.
   
Commitment Fee:
A Commitment Fee shall accrue on the unused amounts of the commitments under the
Revolving Credit Facility.  Such Commitment Fee will initially be 0.40% per
annum; provided that after the date on which Borrower shall have delivered
financial statements for the fiscal quarter ending at least three months after
the Closing Date, the Commitment Fee will be determined pursuant to a grid to be
agreed based on the Borrower’s leverage ratio.  Accrued Commitment Fees will be
payable quarterly in arrears (calculated on a 360-day basis) for the account of
the Lenders from the Closing Date.
   
Letter of Credit Fees:
The Borrower will pay (i) the Issuing Bank a fronting fee equal to 0.125% per
annum and (ii) the Lenders under the Revolving Credit Facility letter of credit
participation fees equal to the Interest Margin for LIBOR loans under the
Revolving Credit Facility, in each case, on the undrawn amount of all
outstanding letters of credit.  In addition, the Borrower will pay the Issuing
Bank customary issuance fees.
   
Mandatory Prepayments:
To the extent that any loans are outstanding under the Term Loan Facility, the
Term Loans shall be prepaid in an amount equal to (a) 100% of the net proceeds
received from the sale or other disposition of all or any part of the assets of
Borrower or any of its subsidiaries after the Closing Date other than sales of
inventory in the ordinary course of business and other exceptions to be agreed
(including reinvestment of such proceeds within 360 days), (b) 100% of the net
proceeds received by Borrower or any of its subsidiaries from the issuance of
debt after the Closing Date other than permitted debt and exceptions to be
agreed, (c) 100% of all casualty and condemnation proceeds in excess of amounts
applied within 360 days to replace or restore any properties in respect of which
such proceeds are paid to the Borrower and its subsidiaries and (d) 50% of
excess cash flow of the Borrower and its subsidiaries (subject to step-downs and
to be defined in a manner to be agreed).

 
 

--------------------------------------------------------------------------------


6
 
 

     
There will be no prepayment penalties (except LIBOR breakage costs) for
mandatory prepayments.
   
Optional Prepayments:
Permitted in whole or in part, with prior notice but without premium or penalty
(except LIBOR breakage costs) and including accrued and unpaid interest, subject
to limitations as to minimum amounts of prepayments; provided that prior to the
1st anniversary of the Closing Date, Optional Prepayments of the Term Loan
Facility will be subject to a premium equal to 1% of the amount prepaid (with
exceptions to be agreed).
   
Application of Prepayments:
Optional Prepayments of the Term Loan Facility will be applied to the scheduled
amortization thereof at the discretion of the Borrower.
   
Guarantees:
So long as (x) all or substantially all of the domestic assets of the Borrower
and its direct and indirect subsidiaries (including the Acquired Business) are
retained by the Borrower and (y) no direct or indirect subsidiary of the
Borrower (other than Advanced Thermal Sciences Corporation and Aerospace
Lighting Corporation, so long as such subsidiaries do not hold in excess of
$60.0 million of assets in the aggregate (the “Excluded Subsidiaries”)) or
direct or indirect parent of the Borrower acquires domestic assets that, after
giving effect to such acquisition and together with the domestic assets held by
all other subsidiaries, would constitute more than 7.5% of the total domestic
assets of the Borrower and its subsidiaries on a consolidated basis, then
guarantees shall not be required from any such entity.
     
If any person shall become a domestic subsidiary of the Borrower by virtue of an
acquisition permitted under the Facilities, then, unless all or substantially
all of the assets of such person are transferred to the Borrower (by merger of
such person with and into the Borrower or otherwise), within 90 days after the
date such person first became a domestic subsidiary of the Borrower, the
Borrower shall cause such person to, and such person shall, guarantee the
Facilities on a senior secured basis on terms and conditions satisfactory to the
Administrative Agent, and shall execute and deliver to the Administrative Agent
such documents as the Administrative Agent reasonably requires evidencing such
secured guarantee.
     
The Borrower will not permit any subsidiary (subject to exceptions to be agreed)
to, directly, or indirectly, incur or assume any guarantee of any obligation of
any other entity, unless contemporaneously therewith effective provision is made
to guarantee the Facilities equally and ratably with (or on a senior basis to,
if applicable) such obligation for so long as such obligation is so guaranteed.

 
 

--------------------------------------------------------------------------------


7
 
 

   
Security:
The Facilities and any hedging or treasury management obligations to which a
Lender or an affiliate of a Lender is a counterparty will be secured by
perfected first priority pledges of all of the equity interests of each of the
Borrower’s direct subsidiaries, and perfected first priority security interests
in and mortgages on all tangible and intangible assets (including, without
limitation, accounts receivable, inventory, equipment, general intangibles,
intercompany notes, insurance policies, investment property, intellectual
property, real property, cash and proceeds of the foregoing) of the Borrower,
wherever located, now or hereafter owned, except, (i) that any pledge or
security interest in any voting stock of any foreign subsidiary shall be limited
to 65% of such voting stock unless the pledge of a greater amount shall not
result in adverse tax consequences to the Borrower, (ii) to the extent such
pledge or security interest would be prohibited by applicable law or would
result in material adverse tax consequences to the Borrower, (iii) for certain
exceptions to be agreed in respect of non-assignable contracts, (iv) where the
costs associated with the taking of such pledge or security interest are
excessive in comparison to the benefits afforded to the Lenders thereby, as
reasonably determined by the Administrative Agent, (v) that mortgages on real
property shall be required only for real property acquired after the Closing
Date with a fair market value above $15.0 million, and (vi) for such other
exceptions as are agreed.
   
Conditions to Initial Borrowings:
Those set forth in the Commitment Letter and in Schedule I to this Summary of
Principal Terms and Conditions (the “Term Sheet”).
   
Conditions to Each Borrowing:
Conditions precedent to each borrowing or issuance under the Revolving Credit
Facility or the Term Loan Facility will be those customary for a transaction of
this type, including (i) absence of any continuing default or event of default,
(ii) accuracy of all representations and warranties (other than the material
adverse change representation with respect to the initial borrowings) qualified
by materiality or similar qualifiers and in all material respects of all other
representations and warranties, and (iii) receipt of a customary borrowing
notice or letter of credit request, as applicable.
   
Representations and Warranties:
The following representations and warranties will apply to the Borrower and its
subsidiaries, will be subject to materiality levels and/or exceptions to be
negotiated and reflected in the satisfactory definitive financing, security and
guarantee documentation with respect to the Facilities (the “Bank
Documentation”):
     
Accuracy and completeness of financial statements (including pro forma financial
statements); absence of undisclosed liabilities; no material adverse change;
corporate existence; compliance with law; corporate power and authority;
enforceability of the Bank Documentation; no conflict with law or contractual
obligations; no material litigation; no default; ownership of property; liens;
intellectual property; no burdensome restrictions; taxes; Federal Reserve
regulations; ERISA; Investment Company Act; subsidiaries; environmental matters;
solvency; accuracy and completeness of disclosure; Patriot Act and
anti-terrorism law compliance; and creation and perfection of security
interests.

 
 

--------------------------------------------------------------------------------


8
 
 

   
Affirmative Covenants:
The following affirmative covenants will apply to the Borrower and its
subsidiaries, will be subject to thresholds and/or exceptions to be negotiated
and reflected in the Bank Documentation:
     
Delivery of certified quarterly and audited annual financial statements,
delivery of annual budgets; notices of defaults, litigation and other material
events; payment of other obligations; continuation of business and maintenance
of existence and material rights and privileges; compliance with all applicable
laws and regulations (including, without limitation, environmental matters,
taxation and ERISA) and material contractual obligations; maintenance of
property and insurance; maintenance of books and records; right of the Lenders
to inspect property and books and records; further assurances (including,
without limitation, with respect to security interests in after-acquired
property); and agreement to establish, no later than 6 months after the Closing
Date, an interest rate protection program and/or have fixed rate financing on
40% of the aggregate funded indebtedness of Borrower and its subsidiaries for at
least three years.
   
Negative Covenants:
The following negative covenants will apply to the Borrower and its subsidiaries
and will be subject to thresholds and/or exceptions to be negotiated and
reflected in the Bank Documentation (including unlimited permitted acquisitions
so long as the pro forma secured leverage ratio is below 2.75 to 1.00 for the
Borrower and its subsidiaries, and, in the case of permitted acquisitions, so
long as (x) (i) any assets held by a domestic target are transferred to the
Borrower within ninety days of such acquisition, or (ii) such domestic target
becomes a guarantor of the Facilities and (y) any assets held by a domestic
target are added as collateral under the Bank Documentation (subject to any
exceptions provided therein)):
      1. 
Limitation on dispositions of assets and changes of business and ownership.
      2. 
Limitation on mergers and acquisitions.
   

 
 

--------------------------------------------------------------------------------


9
 
 

  3. 
Limitation on dividends, stock repurchases and redemptions and other restricted
payments
      4. 
Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock and prepayment, amendment and redemption
thereof.
      5. 
Limitation on loans and investments (including loans and investments to
subsidiaries (other than foreign subsidiaries with respect to investments,
subject to caps to be agreed) which would result in subsidiaries of the Borrower
(excluding the Excluded Subsidiaries) holding, in the aggregate more than 7.5%
of the total domestic assets of the Borrower and its subsidiaries on a
consolidated basis).
      6. 
Limitations on liens and further negative pledges.
      7. 
Limitation on transactions with affiliates.
      8. 
Limitation on capital expenditures.
      9. 
Limitation on dividend and other payment restrictions affecting subsidiaries.
      10. 
Limitation on Guarantees.
      11. 
No modification or waiver of charter documents in any manner materially adverse
to the Lenders without the consent of the Requisite Lenders.
      12. 
No change to fiscal year.
   
Financial Covenants:
The following financial covenants will apply to the Borrower and its
consolidated subsidiaries (with definitions and calculations to be mutually
agreed and set forth in the Bank Documentation) as follows:
      1. 
Minimum interest coverage ratio:

 

 
Fiscal quarter ended:
Ratio:
 
From the Closing Date to December 31, 2009
2.25 to 1.00
 
March 31, 2010 and thereafter 
2.50 to 1.00

 

  2.  Maximum total leverage ratio:

 

 
Fiscal quarter ended: 
Ratio
 
From the Closing Date to December 31, 2009 
4.25 to 1.00
 
March 31, 2010 and thereafter 
4.00 to 1.00

 
 

--------------------------------------------------------------------------------


10
 
 
Events of Default:
The following events of default will be subject to materiality levels, default
triggers, cure periods and/or exceptions to be negotiated and reflected in the
Bank Documentation:  nonpayment, breach of representations and covenants,
cross-defaults, loss of lien on collateral, invalidity of guarantees (if any),
bankruptcy and insolvency events, ERISA events, judgments and change of control
(to be defined).
   
Assignments and Participations:
Each Lender may assign all or a portion of its loans and commitments under the
Facilities, provided that each such assignment shall be in a minimum amount of
not less than (i) $5.0 million for the Revolving Credit Facility, and (ii) $1.0
million for the Term Loan Facility (in both instances except in the case of the
assignment of a Lender’s entire commitment).  Assignments will require payment
of an administrative fee of $3,500 (which shall be for the account of the
applicable assignor or assignee) to the Administrative Agent and the consents of
the Administrative Agent, the Borrower and with respect to an assignment of the
Revolving Credit Facility, the Issuing Bank, which consents shall not be
unreasonably withheld, conditioned or delayed; provided that (i) with respect to
the Administrative Agent with regard to the Term Loan Facility and with respect
to the Borrower with regard to the Facilities, no consents shall be required for
an assignment to an existing Lender or an affiliate of an existing Lender or an
approved fund and (ii) no consent of the Borrower shall be required during the
continuance of an event of default.  In addition, each Lender may sell
participations in all or a portion of its loans and commitments under the
Facilities; provided that no purchaser of a participation shall have the right
to exercise or to cause the selling Lender to exercise voting rights in respect
of the Facilities (except as to certain basic issues).
   
Expenses and Indemnification:
All reasonable out-of-pocket expenses (including but not limited to reasonable
legal fees and expenses of one counsel to the Lenders and one local counsel in
each appropriate jurisdiction and expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses) of
the Lenders, the Joint Lead Arrangers, the Administrative Agent, the Collateral
Agent and the Issuing Bank associated with the syndication of the Facilities and
with the preparation, execution and delivery, administration, amendment, waiver
or modification (including proposed amendments, waivers or modifications) of the
documentation contemplated hereby are to be paid by the Borrower, subject to
receipt of supporting documentation in reasonable detail.  In addition, all
out-of-pocket expenses (including but not limited to reasonable legal fees and
expenses) of the Lenders and the Administrative Agent for workout proceedings,
enforcement costs and documentary taxes associated with the Facilities are to be
paid by the Borrower, subject to receipt of supporting documentation in
reasonable detail.
   

 
 

--------------------------------------------------------------------------------


11
 
 

 
The Borrower will indemnify the Lenders, the Joint Lead Arrangers, the
Administrative Agent, the Collateral Agent and the Issuing Bank and their
respective affiliates, and hold them harmless from and against all reasonable
out-of-pocket costs, expenses (including but not limited to reasonable legal
fees and expenses) and liabilities arising out of or relating to the
transactions contemplated hereby and any actual or proposed use of the proceeds
of any loans made under the Facilities; provided, however, that no such person
will be indemnified for costs, expenses or liabilities to the extent determined
by a final, nonappealable judgment of a court of competent jurisdiction to have
been incurred by reason of the gross negligence or willful misconduct of such
person.
   
Yield Protection, Taxes and
Other Deductions:
The Bank Documentation will contain yield protection provisions, customary for
facilities of this nature, protecting the Lenders in the event of unavailability
of LIBOR, breakage losses, reserve and capital adequacy requirements, subject to
customary rights of the Borrower to replace Lenders requesting increased costs.
     
All payments are to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office).  The Lenders will use
commercially reasonable efforts to minimize to the extent possible any
applicable taxes and the Borrower will indemnify the Lenders and the
Administrative Agent for such taxes paid by the Lenders and the Administrative
Agent, as the case may be.
   
Required Lenders:
Lenders holding at least a majority of total loans and commitments under the
Facilities, with certain amendments requiring the consent of each affected
Lender.
   
Governing Law and Forum:
The laws of the State of New York.  Each party to the Bank Documentation will
waive the right to trial by jury and will consent to jurisdiction of the state
and federal courts located in The City of New York.
   
Counsel to the Initial Lenders,
the Joint Lead Arrangers,
the Administrative Agent,
the Issuing Bank and
the Collateral Agent:
Fried, Frank, Harris, Shriver & Jacobson LLP.

 
 

--------------------------------------------------------------------------------


SCHEDULE I
 
 
CONDITIONS TO CLOSING
 


The commitments of the Initial Lenders under the Commitment Letter with respect
to the Bank Facilities, the agreements of the Initial Lenders and the Joint Lead
Arrangers to perform the services described in the Commitment Letter are subject
to the satisfaction (or waiver) of each of the conditions precedent set forth
below.


1.           The Initial Lenders shall have reviewed, and be satisfied with, the
final structure, terms and conditions and the documentation relating to the
Acquisition, including the Purchase Agreement (collectively, the “Acquisition
Documents”), and each of the other Transactions (it being understood that
Initial Lenders are satisfied with the June 9, 2008 execution form of the
Acquisition Agreement and the disclosure schedules and exhibits thereto).  The
sources and uses of funds shall be as set forth on Schedule II to the Term Sheet
or as otherwise agreed between the Borrower and the Lenders. The Acquisition
shall be consummated concurrently with the initial funding of the Facilities
substantially in accordance with the Acquisition Documents without waiver or
amendment thereof, in each case that is material and adverse to the interests of
the Lenders, without the consent of the Initial Lenders.
 
2.           The Initial Lenders shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of Borrower and the Acquired Business for each of the last three
fiscal years ending more than 90 days prior to the Closing Date, (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of the Borrower and the Acquired Business for each
fiscal quarter of the current fiscal year ending more than 45 days prior to the
Closing Date and for the comparable periods of the preceding fiscal year (with
respect to which the independent auditors shall have performed an SAS 100
review); (iii) a pro forma consolidated balance sheet and related statements of
income for the Borrower for the last fiscal year covered by the audited
financial statements delivered pursuant to clause (i) above and for the latest
four-quarter period ending more than 45 days prior to the Closing Date, in each
case after giving effect to the Transactions; and (iv) forecasts of the
financial performance of the Borrower and its subsidiaries (x) on an annual
basis, through 2012 and (y) on a quarterly basis, through 2008 satisfactory to
the Initial Lenders.  The financial statements referred to in clauses (i), (ii)
and (iii) shall be prepared in accordance with accounting principles generally
accepted in the United States.
 
3.           The Lenders shall have received customary opinions, certificates,
including a solvency certificate by the chief financial officer of the Borrower,
and closing documentation as the Initial Lenders shall reasonably request, in
form and substance reasonably satisfactory to the Initial Lenders.
 
4.           The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
 
5.           All costs, fees, expenses (including, without limitation,
reasonable fees of one legal counsel to the Initial Lenders and one local
counsel in each appropriate jurisdiction) and other compensation payable to the
Lenders, the Joint Lead Arrangers, the Initial Lenders, the Administrative Agent
and the Collateral Agent, as separately agreed shall have been paid to the
extent due.
 
6.           Subject to the provisions of the eleventh paragraph of the
Commitment Letter, the Collateral Agent shall have a perfected, first priority
lien on and security interest in the certain assets as required in the Term
Sheet under the heading “Security” (subject to liens permitted under the
definitive loan documentation and as otherwise agreed by the Lead Arrangers).
 

--------------------------------------------------------------------------------


SCHEDULE II
 
 
CASH SOURCES AND USES
 
Sources and Uses
Sources
Amount
 
Uses
Amount
Revolving Credit Facility
$12.0 million
 
Cash Equity Purchase Price
$800.0 million
Term Loan B
$1,000.0 million
 
Refinance Existing Debt
$150.0 million
     
Fees and Expenses
$62.0 million
       
 
TOTAL SOURCES
$1,012.0 million
 
TOTAL USES
$1,012.0 million
         